DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Albert Ferro (Reg. # 44,679) on 07/07/2021.

The application has been amended as follows: 

In the specification:

The title has been replaced with the following title: 
FFR CATHETER WITH SUSPENDED PRESSURE SENSOR 


In the claims:

1. (Currently Amended) A catheter for measuring a pressure distal of a stenosis, the catheter comprising: 
a shaft including a housing in a distal portion of the shaft; 
a flexible printed circuit board coupled to the housing, wherein a first portion of the flexible printed circuit board is coupled to a distal end of the housing, a second portion of the flexible printed circuit board is coupled to a proximal end of the housing, and a third portion of the flexible printed circuit board is suspended in the housing between the first portion and the second portion; 
a pressure sensor mounted on the third portion of the flexible printed circuit board and suspended within the housing; and 


11. (Currently Amended) The catheter of claim 9, wherein the second portion of the sensor lumen is sized and shaped to fit the third portion of the flexible printed circuit board with the pressure sensor mounted thereon within the second portion of the sensor lumen.

Claim 22 has been cancelled.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 04/26/2021 (“Amendment”). Claims 1, 2, 4-11, and 21-26 are currently under consideration. The Office acknowledges the amendments to claims 1, 2, 6, and 9, as well as the cancellation of claims 3 and 12-20 and the addition of new claims 21-26. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments. Specifically, the amendment with respect to the claim objection is persuasive, and the objection is accordingly withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the prior art of record fails to teach or fairly suggest a flexible printed circuit board having a first portion coupled to a distal end of a housing located in a distal portion of a catheter shaft, a second portion coupled to a proximal end of the housing, and a third portion suspended in the housing between the first and second portions, the third portion having a pressure sensor mounted thereon and also suspended within the housing, in combination with all other recited limitations. With respect to claim 9, reasons for allowance may be found in the Non-Final Rejection of 01/27/2021.
	McCaffrey, already cited and taken to be the closest prior art, does not teach the pressure sensor mounted on the suspended portion of the flexible printed circuit board (Fig. 6A, the portion pointed to by arrow 100). The cantilevered arrangement of the sensor does suspend the sensor, but not on the flexible printed circuit board as claimed.
	International Patent Application Publication WO 2015/195023 (“Kallback”) teaches using a rigid material 9 to support the flexible circuit and pressure sensor (Fig. 5). Further, the prior art configurations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.